PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/497,606
Filing Date: 25 Sep 2019
Appellant(s): SAINT-GOBAIN PLACO and STEPAN COMPANY



__________________
Teddy S. Gron
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/2022, which is a response to the Final Rejection of 1/5/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/5/2022
from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Legal Precedent
	It is acknowledged that the Appellant has presented many court decisions, and has made the argument that the Office has not established obviousness with a reasonable expectation of success and without undue experimentation.  However, the Office has established obviousness with a reasonable expectation of success and without undue experimentation.  The specifics will be covered in response to the Appellant’s remarks regarding each prior art rejection.  It is noted that optimization of surfactant concentrations by minor amounts is not considered undue experimentation.  Furthermore, the skilled artisan would have a reasonable expectation of success when altering surfactant concentrations by a minor amount, that the composition would still function as a surfactant or as a foaming agent.  

The rejection of claim 28 under 35 U.S.C. 103 should be maintained
	The Appellant has lumped both prior art rejections together in the remarks.
	The Appellant has made the argument that Bruce teaches possible ranges for the first and second foaming agents, and alleges that Bruce nowhere teaches the first foaming agent in amounts greater than 95 wt% and the second foaming agent in amounts lower than 5 wt%.  This is not persuasive because Bruce et al. teach: “Various weight percentages of the first foaming agent and the second foaming agent may be used to form foam in accordance with a particular embodiment of the present invention.” [0109].  The disclosure of Bruce et al. is not limited to 95 wt% and 5 wt%, nor is Bruce et al. teaching against other amounts than the two disclosed embodiments.  On the contrary, Bruce et al. teach that various weight percentages may be used.  Bruce et al. nowhere warns against increasing the amount of the first foaming agent or decreasing the amount of the second foaming agent.  
The Appellant has alleged that because the examples of Bruce et al. provide good results, Bruce et al. teach away from any other amounts of the foaming agents.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Furthermore, the is a reasonable expectation of success in altering the foaming agents weight percent by 2.5 wt%.  The Appellant has not provided any evidence, or technical rationale as to why such a small change would lead to an unpredictable result.  The obviousness rejection including Neil et al. provides strong support that the small change in the weight percent is predictable since ranges of 60 to 99 wt% of an alkyl sulfate component and from 1 to 40 wt% of an alkyl ether sulfate component have been disclosed as providing predictable results in the prior art (page 2, lines 29-31).
	The Appellant has alleged that Bruce screened the same foaming agents in amounts higher and lower for potential success, and were rejected.  This is incorrect.  Paragraph [0116] of Bruce et al. does not state that the amounts of the foaming agents were altered, or tested outside of the embodiments disclosed.  From the context of [0116-0126] what was screened was different mixtures of sulfate foaming agents [0126], not different ranges of the inventive foaming agents.  Bruce et al. compared conventional mixtures of sulfates [0126] with the inventive foaming agent blends [0117].
	The Appellant continues to make the argument that there would be no suggestion, direction, or invitation for the skilled artisan to change the amounts of foaming agents in the embodiments with any reasonable expectation of success.  This is not persuasive because Bruce et al. suggest, direct, and invite the skilled artisan to “Various weight percentages of the first foaming agent and the second foaming agent” [0109] with a reasonable expectation of success.  
The Appellant alleges that Neil teaches kinds and amounts of conventional foaming agent Bruce et al. teach provides inferior results.  This is not persuasive because Neil teaches the exact same class of foaming agent compounds as Bruce et al., alkyl sulfates and alkyl ether sulfates (page 2, lines 29-35).  Neil et al. provides the optimum ranges of 60 to 99 wt% of an alkyl sulfate component and from 1 to 40 wt% of an alkyl ether sulfate component for use in a gypsum product (page 2, lines 29-31).  Therefore, the claimed weight percentages are obvious, and the skilled artisan would have a reasonable expectation of success.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN E USELDING/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763           

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.